 

Exhibit 10.21
 
Final
7/2/2007
 
 
 
American CareSource Holdings, Inc.
Confidential Materials Omitted and Filed Separately with the
Securities and Exchange Commission
Confidential Portions denoted by [***]
 
ANCILLARY CARE SERVICES
NETWORK ACCESS AGREEMENT
 
This Ancillary Care Services Network Access Agreement (the “Agreement”), dated
as of July 2, 2007, by and between American CareSource Holdings, Inc. d/b/a
Ancillary Care Services, Inc. (“ ACS “), and Texas True Choice, Inc. and its
subsidiaries set forth on Schedule A attached hereto, which may be updated from
time to time (collectively, the “ Client “) shall be effective as of May 21,
2007, the “ Effective Date “.
 
WHEREAS, ACS is engaged in the business of developing, maintaining and providing
access to networks of providers engaged in ancillary health care services and in
administrating comprehensive ancillary health care services for various types of
medical benefit plans; and
 
WHEREAS, Client desires to utilize ACS' Network Providers and active referral
management services in order to provide benefits for ancillary health care
services to its Participants; and
 
WHEREAS, Client shall provide claim consolidation and routing service to ACS to
facilitate the automated repricing of claims, generating reductions in various
charges for ancillary health care services that are Covered Services provided to
Client Participants;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement and other good and valuable consideration, the parties
agree as follows:
 
1.    
DEFINITIONS

 
1.1.           ”Benefit Plans” means any type of health care benefit provided
either directly by Client to its customers, including insured, health
maintenance organization or self-insured plans, or through administrative
services contracts between Client and other payors, including those with
employers, third party administrators, affiliates and subsidiaries.
 
1.2.           ”Covered Services” is defined to include those ancillary care
services included on Attachment A hereto.
 
1.3.           ”Revenue” means the amount of money ACS actually collects from
the Payor.
 
1.4.           ”Network Provider” means any provider of Covered Services that
has agreed to participate as an ACS network provider and is a party to an ACS
Provider Agreement.
 
1.5.           ”Participant” means any covered person under a Benefit Plan and
who is entitled to benefits for Covered Services.
 

-1-

--------------------------------------------------------------------------------

 

1.6.           ”Participant Expenses” means any amounts that are the
responsibility of the Participant or the appropriate responsible party, other
than ACS, to pay in accordance with his or her Benefit Plan, including
co-payments, coinsurance and deductibles.
 
1.7.           ”Payor” means a payor or entity providing or administering a
Benefit Plan on behalf of the Client for the Participant.
 
1.8.           ”Provider Agreement” means a contract by and between ACS and a
Network Provider pursuant to which a Network Provider shall provide certain
ancillary services.
 
2.    
REPRESENTATIONS AND OBLIGATIONS OF ACS

 
2.1.           Network Providers.
 
 (a)           Access to Network Providers and Credentialing.  During the term
of this Agreement, ACS warrants that it shall maintain a fully credentialed
network of ancillary care providers and shall provide Client Participants access
to its Network Providers.
 
 (b)           Network Provider Information.  ACS shall deliver the names and
demographics for each of its Network Provider to Client on a monthly basis in a
mutually agreed-upon electronic format.  Network Providers that have also
entered into agreements with the Client shall provide Covered Services to the
Client pursuant to its respective ACS Provider Agreement.  Client shall take
such action as is necessary to provide that the agreement between ACS and the
relevant Network Provider shall prevail over such existing agreements.
 
 (c)           Requested Additions and Deletions of Network Providers.  ACS
shall use its best efforts to recruit additional Network Providers to meet the
needs of the Client when requested by Client in writing.  If Client requests the
deletion or suspension of a Network Provider from the list of those Network
Providers providing Covered Services to Client Participants, ACS shall
immediately contact Client to determine the factual situation necessitating the
change and shall work with Client to obtain a mutually satisfactory solution.
 
 (d)           Activation Date.  ACS shall notify each of its respective Network
Providers within ten (10) business days of the Effective Date of this Agreement
to inform the Network Providers that it shall begin to provide Covered Services
to Client Participants.
 
2.2.           Claims Processing of Covered Services and Repricing.
 
 (a)           ACS shall require that Network Providers submit claims for
Covered Services provided to Client Participants to the electronic or U.S. mail
addresses established by Client or Payor.
 
 

-2-

--------------------------------------------------------------------------------

 

(b)           ACS shall provide repricing services for Client in accordance with
this Agreement.  ACS shall reprice claims using the customer fee schedule
calculations attached hereto as Attachment B.
 
2.3.           Payment of Network Providers. Following receipt from Client of
payment for Covered Services provided to Client Participants, ACS shall pay the
Network Providers who provided the Covered Services in accordance with such
Network Provider's respective ACS Provider Agreement.  ACS shall provide all
Explanation of Payment or Explanation of Benefits forms to such Network
Providers when payment is made, which shall allow the Network Provider to
collect remaining allowable Participant Expenses for the Covered Services.
 
2.4.           Network Provider Relations. ACS shall provide Network Provider
relation services for Network Providers for claims paid by ACS to the Network
Provider, including toll-free telephone lines, to address any payment or claims
review issues involving the payment of the claim under the ACS Provider
Agreement.
 
2.5.           Assignment of Payment for Services. ACS Provider Agreements shall
allow for the assignment to Payors of the right to collect payments for services
provided.
 
2.6.           Reports.  ACS shall provide Client with information and reports
on a monthly basis regarding the amount of savings realized, payment activity,
utilization data and such other information as shall be mutually agreed upon, in
such format, electronic or hard copy, as agreed upon by the parties.
 
2.7.           Binding Effect.  ACS is a corporation duly existing and in good
standing under the laws of the State of Delaware, and it has the corporate
authority to enter into this Agreement.
 
3.    
REPRESENTATIONS AND OBLIGATIONS OF CLIENT

 
3.1.           Claims Routing Services.  Client shall collect, consolidate and
transmit claims from Network Providers to ACS on a timely basis for
repricing.  Client shall accept change in “pay to” status of the claim and route
each repriced claim to the appropriate Payor.
 
3.2.           Claims Processing of Covered Services.  Payors shall collect,
consolidate  and adjudicate all claims from Network Providers in accordance with
the eligibility and benefit parameters specified by Participant's benefit plan
and subsequently remit such claims to ACS for repricing in accordance with
Section 2.2(b) above.  Payment shall be made as provided in Section 4 of this
Agreement.  Payor shall ensure that each claim paid pursuant to this Agreement
is accompanied by applicable Explanation of Payment form or Explanation of
Benefits form to enable ACS to provide such information to the Network Provider,
including the amount of Participant Expense for each such claim.  Payor shall
prepare all Explanation of Benefits forms for Participants reflecting the
benefit payment amounts paid to ACS for claims from Network Providers, as well
as remaining amounts that may be Participant Expenses.
 

-3-

--------------------------------------------------------------------------------

 

3.3.           Network Provider Information.  All Network Providers for Covered
Services shall be listed in all provider directories and resource materials for
Client Participants, regulatory authorities, and prospective participants and
groups, including printed and on-line or electronically-accessed
directories.  Client agrees to update these listings with information provided
by ACS at the same time that it routinely updates such listings for Client
contracted providers, but no less frequently than monthly.  Client shall provide
ACS with applicable Benefit Plan coverage codes, eligibility verification
contact information and related information to allow ACS to furnish this
information to its Network Providers.
 
3.4.           Licenses and Compliance with Law; Binding Effect. Client
represents and warrants that it holds, and will throughout the term of this
Agreement continue to hold, all licenses required by applicable law to conduct
its current healthcare business.  Client further represents and warrants that it
has the corporate authority and is duly authorized to enter into this Agreement
and to bind its employees and agents pursuant to the terms of this
Agreement.  Client shall provide written notice to ACS within ten (10) business
days of (i) any formal proceeding, challenge or change concerning Client's
licensure; or (ii) receipt of any notice from any governmental authority of
noncompliance with any applicable federal, state or local law and regulations
that would affect the terms or services provided pursuant to this Agreement.
 
3.5.           Preauthorization and Referrals.  Payor shall continue to
administer its preauthorization and referral policies for Participants under its
Benefit Plans, including all requirements for preauthorization of Covered
Services, for Network Providers.
 
3.6.           Use of Trademarks and Name.  Client shall allow ACS to include
Client's name on all Explanation of Payment or Explanation of Benefits forms
sent to Network Providers from ACS.  Any correspondence sent by ACS to Client
Participants concerning payments to Network Providers may also include such
information and, upon separate agreement, use of the Client trademarks or
service marks, or, alternatively, Client will provide paper forms including such
information for use by ACS exclusively for such Participants.
 
3.7.           Applicability to Client Benefit Plans.  Client shall provide ACS
with a complete listing of Payors (“Payors Listing”) that shall use the Network
Providers for Covered Services provided to Participants, subject to the
agreement of ACS.  The Payors Listing shall be submitted to ACS on a monthly
basis in a mutually agreed-upon electronic format.  This Payors Listing shall
include: group name, group number, address, effective date of group, contact for
benefits or eligibility and claim submission address.  Any change or addition to
such programs shall be negotiated with ACS prior to implementation, and
additions shall be provided at least twenty business days prior to the effective
date of the change to allow ACS adequate time to provide such information to its
Network Providers.
 

-4-

--------------------------------------------------------------------------------

 

4.    
PAYMENT FOR SERVICES AND COMPENSATION

 
4.1.           Client Payments.  When Payor has finally adjudicated the repriced
Network Provider claims for Participants, it will remit all Benefit Plan
payments to ACS for each such Network Provider.  Payor will pay ACS the repriced
amount, less applicable Participant Expense.  Payor will utilize ACS' tax
identification number for all such payments, recognizing the assignment of the
claim from the Network Provider to ACS.  Payments to ACS shall be made as soon
as possible following adjudication of the claim to ensure satisfaction of timely
claims payment guidelines.  Payments to ACS shall be accompanied by accurate
benefit explanations and calculation of Participant Expenses that will allow ACS
to make payment and provide appropriate claims reconciliation information to
Network Providers.  The parties may agree to electronic transfers of payments
and payment information.
 
[***]
 
5.    
RECORDS, CONFIDENTIALITY AND HIPAA

 
5.1.           Maintenance and Accuracy of Records.  Both parties agree to
maintain appropriate financial and administrative records related to the
services provided and claims processed and paid under this Agreement and in
accordance with applicable federal and state laws and regulations in an accurate
and timely manner.  All such records shall be maintained for a minimum of three
(3) years from the date of the making of the record.
 
5.2.           Audit.  During the term of this Agreement and for at least three
(3) years after any particular transaction or payment obligation, Client shall
keep and maintain detailed and accurate books and records with regard to all
claims for services provided by ACS Network Providers.  ACS or its
representatives shall be entitled, at a mutually agreeable time and date but in
any event upon no less than fifteen (15) days prior written notice, to review,
copy and audit such books and records and/or compliance with the terms of this
Agreement during Client's normal business office hours, all at ACS' own expense;
provided that Client will bear any such reasonable expense if the review or
audit shows an underpayment of more than five percent (5%) for the period
audited.  Underpayments by Client shown by any such audit shall be immediately
paid by Client to ACS along with reimbursement of reasonable expenses incurred
by ACS in conducting the audit.  The audit rights granted pursuant to this
Section 5.2 shall also inure to Client with respect to ACS books and records as
such relate to the transactions contemplated by this Agreement, and ACS shall
keep and maintain detailed and accurate books and records with regard to such
transactions during the existence of this Agreement and for at least three (3)
years after any particular transaction or payment obligation.
 
5.3.           Confidential Business Information.  Client and ACS may from time
to time receive confidential and proprietary business information, claim
information, legal information or other information from the other
party.  Client and ACS agree that such information (including ACS lists of
payments under Provider Agreements, electronic claims processing systems,
financial models and the financial provisions of this Agreement and related
information which shall all be deemed confidential whether or not so marked)
shall all be maintained in confidence and shall not be disclosed to any person
or entity, or used for any purpose other than performance hereunder, except as
authorized in writing by the party providing the information or as otherwise
required by law.
 

-5-

--------------------------------------------------------------------------------

 

5.4.           Confidentiality of Records; HIPAA.  ACS and Client shall
safeguard the privacy of any health information that identifies a particular
Participant.  ACS and Client shall abide by all federal and state laws regarding
confidentiality and disclosure of medical records and other health and
Participant information.  ACS recognizes that it may be considered to be a
Business Associate of Client under the federal Health Insurance Portability and
Accountability Act of 1996 (“ HIPAA “), and agrees to execute a Business
Associate Agreement which shall be separately attached to and made a part of
this Agreement.
 
6.    
TERM AND TERMINATION

 
6.1.           Term; Renewal.  This Agreement shall commence on the Effective
Date and shall continue in effect for a period of four (4) years unless
terminated as provided herein (the “ Term “).  This Agreement shall renew
automatically for successive one-year terms unless either party shall have
delivered written notice of non-renewal to the other party at least ninety (90)
days prior to the expiration of the then current term.
 
[***]
 
[***]
 
7.    
MISCELLANEOUS

 
7.1.           Entire Agreement; Assignment.  This Agreement (including all
Attachments hereto) sets forth the entire agreement and understanding of the
parties as to the subject matter hereof and supersedes all prior or
contemporaneous understandings of any kind, whether written or oral.  Neither
party may assign this Agreement or its rights hereunder, or delegate its duties
except as provided by this Agreement, without prior written notice given to the
other party.
 
7.2.           Amendment.  This Agreement, including its Attachments, may be
amended or modified at any time during its term by written agreement of the
parties.
 
7.3.           Governing Law.  This Agreement shall be construed in accordance
with the laws of the State of Delaware not including the choice of law rules
thereof.
 
7.4.           Severability.  If any part of this Agreement is held to be
invalid, unenforceable, or illegal, such determination shall not affect any
other provision of this Agreement, and this Agreement shall be construed as if
the impermissible provision had never been contained herein, unless this would
substantially deprive a party of benefits hereunder, in which case, either party
may terminate this Agreement by giving 90 days advance notice of such
termination.
 

-6-

--------------------------------------------------------------------------------

 

7.5.           Relationship of the Parties.  ACS and Client are at all times
acting and performing as independent contractors under the terms of this
Agreement.  Neither party shall be considered a joint venture with the other
party.  Neither party shall have any liability for the general debts nor
obligations of the other party and each party shall hold the other party
harmless from and against such general debts and obligations.
 
7.6.           Benefit.  This Agreement shall be binding upon and inure to the
benefit of each party and its respective successors and permitted assigns.
 
7.7.           Notice.  Any notice or other communication required to be given
hereunder shall be in writing and shall be delivered personally, sent by
recognized overnight courier service, or sent by registered or certified mail,
to the address shown on the signature page or at such other address as either
party may designate in writing delivered to the other party.  Notice shall be
effective upon receipt if delivered personally or on the date indicated on the
return receipt, if mailed, or at such time as delivery is refused upon
presentation.
 
7.8.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.
 
IN WITNESS WHEREOF, the parties have executed or caused this Ancillary Care
Services Network Access Agreement to be executed by their duly authorized
representatives to be effective as first stated above.
 
“ACS”
AMERICAN CARESOURCE HOLDINGS, INC.
d/b/a ANCILLARY CARE SERVICES, INC.
 
 
 
 
BY:
  /s/ David S. Boone
 
7/2/2007
Name
 
Date
 
 
 
 
TITLE:
COO/CFO
 
 
 
 
 
 
“CLIENT”
TEXAS TRUE CHOICE, INC.
 
BY:
  /s/ Alan Scoggins
 
7/2/2007
Name
 
Date
 
 
 
 
TITLE:
COO
 
 
 
 
 
 

 
 
 
 

-7-

--------------------------------------------------------------------------------

 

Schedule A
[list of Texas True Choice subsidiaries to be provided]
 

--------------------------------------------------------------------------------

 

ATTACHMENT A
COVERED SERVICES FOR CLIENT PARTICIPANTS
Ancillary Service Services include the following:
•    
Hospice Services

•    
Rehabilitation Services

•    
Chiropractic

•    
Infusion services

•    
Sleep diagnostics

•    
Diagnostic imaging & testing, lab

•    
Dialysis

•    
LTAC/SNF

•    
Outpatient surgery centers

•    
DME

•    
Orthotics & prosthetics

•    
Physical therapy

•    
Massage therapy

•    
Lithotripsy

•    
Hearing aids

•    
Pain management

•    
Home health services

•    
Urgent Care Services

•    
Acupuncture

Such list of ancillary services is dynamic and subject to change by either party
upon 60 days written notice.
 

--------------------------------------------------------------------------------

 

ATTACHMENT C
 
[***]
 

--------------------------------------------------------------------------------

 

ATTACHMENT D
 
[***]
 

--------------------------------------------------------------------------------

 

ATTACHMENT E
CLIENT BENEFIT PLANS
 
[Left blank in original]
 

--------------------------------------------------------------------------------

 

AMENDMENT TO NETWORK ACCESS AGREEMENT
This Amendment to Network Access Agreement (“Amendment”) is made and entered
into as of December 31, 2009 by and between American CareSource Holdings, Inc.
d/b/a Ancillary Care Services, Inc. (“ACS”), and Viant, Inc. (“Client”).
WHEREAS, ACS and Texas True Choice, Inc. (as predecessor-in-interest to Client)
have entered into a Network Access Agreement dated as of July 2, 2007 (the
“Original Agreement”); and
WHEREAS, ACS and Client desire to memorialize the understanding that the parties
hereto have been operating under since October 1, 2007 and desire to amend the
Original Agreement as set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, each intending to be
legally bound hereby, agree as follows:
1.    Effective October 1, 2007, Attachment C of the Original Agreement is
hereby superseded and amended to read in its entirety as set forth on Annex 1
hereto.
2.    This Amendment may be executed in counterparts, each of which shall be
deemed an original and all of which together shall constitute one instrument.
3.    Except as otherwise explicitly provided in this Amendment, the Original
Agreement remains unchanged and in full force and effect.
[Signature Pages Follow]
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO AMENDMENT TO
NETWORK ACCESS AGREEMENT
The parties have executed this Amendment as of the date first set forth above.
 
 
ACS:
 
 
 
 
 
 
 
AMERICAN CARESOURCE HOLDINGS, INC. d/b/a ANCILLARY CARE SERVICES, INC.
 
 
 
 
 
 
By:
/s/ David S. Boone
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 

 
 

SIGNATURE PAGE TO AMENDMENT TO
NETWORK ACCESS AGREEMENT
 

--------------------------------------------------------------------------------

 

The parties have executed this Amendment as of the date first set forth above.
 
 
CLIENT:
 
 
 
 
 
 
 
VIANT. INC.
 
 
 
 
 
 
By:
/s/ Alan Scoggins
 
 
 
Name: Alan Scoggins
 
 
 
Title: Vice President
 
 
 
 
 

 
 

SIGNATURE PAGE TO AMENDMENT TO
NETWORK ACCESS AGREEMENT
 

--------------------------------------------------------------------------------

 

Annex 1
[***]
 